DETAILED ACTION
Allowable Subject Matter
Claims 1-9, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Considering Claim 1:  The prior art of record does not teach or suggest the claimed process, where the extraction takes place at a temperature of 60 to 85 ºC.  The closest prior art of record is Scott et al. (US Pat. 2,227,203).  Scott et al. teaches a process for purifying black liquor soap comprising subjecting the black liquor soap to an extraction (1:48-50) with an aqueous solution comprising sodium hydroxide (1:55-2:28, Claim 4).  Scott et al. does not teach the alkaline solution as comprising brine, sulfate salts or carbonate salts.  Scott et al. teaches heating the alkaline solution and black liquor soap to the boiling point/100 ºC or to a higher temperature (1:55-2:08).  Thus Scott et al. teaches away from the claimed temperature, as it indicates a temperature at or above the boiling point is required from the saponification to take place.
	Christmann et al. (US 2,285,902), Red et al. (US Pat. 4,118,407), and Bowles et al. (US 2012/0123087), among others, teach the conventionality of using sulfate containing solutions for the washing step in the black liquor soap purification.  This feature is excluded from the instant claims.
Considering Claim 9:  The prior art of record does not teach or suggest the claimed process, where the extraction takes place at a temperature of 60 to 85 ºC.  The closest prior art of record is Scott et al. (US Pat. 2,227,203).  Scott et al. teaches a process for purifying black liquor soap comprising subjecting the black liquor soap to an extraction (1:48-50) with an aqueous solution comprising sodium hydroxide (1:55-2:28, Claim 4).  Scott et al. does not teach the alkaline solution as comprising brine, sulfate salts or carbonate salts.  Scott et al. teaches heating the alkaline solution and black liquor soap to the boiling point/100 ºC or to a higher temperature (1:55-2:08).  Thus Scott et al. teaches away from the claimed temperature, as it indicates a temperature at or above the boiling point is required from the saponification to take place.
	Christmann et al. (US 2,285,902), Red et al. (US Pat. 4,118,407), and Bowles et al. (US 2012/0123087), among others, teach the conventionality of using sulfate containing solutions for the washing step in the black liquor soap purification.  This feature is excluded from the instant claims.
Considering Claim 17:  The prior art of record does not teach or suggest the claimed process, where the extraction takes place at a temperature of 60 to 85 ºC.  The closest prior art of record is Scott et 
	Christmann et al. (US 2,285,902), Red et al. (US Pat. 4,118,407), and Bowles et al. (US 2012/0123087), among others, teach the conventionality of using sulfate containing solutions for the washing step in the black liquor soap purification.  This feature is excluded from the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/LIAM J HEINCER/Primary Examiner, Art Unit 1767